ITEMID: 001-118035
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ADA ROSSI AND OTHERS v. ITALY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens
TEXT: The applicants, whose names appear in the appended list, are seven Italian associations and six Italian nationals. They were represented before the Court by Mr R. Elefante, Mr A. Granata and Mr R. Dolce, lawyers practising in Naples.
The facts of the case, as submitted by the applicants, may be summarised as follows.
The applications were lodged by the guardians of persons in a vegetative state, by associations whose membership consists of, inter alia, relatives of severely disabled people, doctors, psychologists, and lawyers assisting such persons and by Acmid-Donna Onlus, a human-rights defence organisation.
In January 1992 E.E., a 20-year-old woman, was a victim of a road-traffic accident in which she suffered a head injury and a fractured vertebra and fell into a coma. She was subsequently diagnosed as being in a vegetative state with spastic tetraplegia and loss of all higher cognitive functions.
In December 1996 E.E. was placed under the guardianship of her father. In January 1999 her father began court proceedings, seeking authorisation to discontinue his daughter’s artificial nutrition and hydration and alleging that this would have been his daughter’s wish given her personality and the ideas she had expressed about life and human dignity before her accident. The authorisation was refused twice at first instance and on appeal, in 1999 and 2003. In April 2005 the Court of Cassation quashed the first decision of the Milan Court of Appeal dismissing the appeal and remitted the case for fresh consideration, observing that E.E.’s father’s request could not be granted in the absence of specific evidence as to the wishes expressed by his daughter before the accident. On 16 October 2007 the Court of Cassation quashed the second decision of the Court of Appeal and, in its order remitting the case, stated that the judicial authority could authorise the discontinuation of artificial nutrition if the person concerned was in a persistent vegetative state and if there was evidence that such person would have opposed medical treatment if he or she had been in possession of all his or her faculties.
In a decision of 25 June 2008 the Milan Court of Appeal, after rehearing the case, granted the authorisation requested by E.E.’s father on two grounds, namely, that E.E.’s vegetative state was irreversible and that there was clear, consistent and convincing evidence that the request accurately reflected the will of the represented person in so far as this could be inferred from her lifestyle, her beliefs and the views she had expressed on human dignity before becoming unconscious.
On 8 October 2008 the Constitutional Court rejected applications lodged by Parliament in September 2008 alleging a conflict between the various branches of State power. It found that the judges who had examined the case had not issued a legislative precedent and had not therefore usurped the prerogatives of Parliament.
Lastly, on 11 November 2008, the Court of Cassation dismissed an appeal on points of law by the Milan public prosecutor’s office against the Court of Appeal’s decision of 25 June 2008, on the ground that the public prosecutor did not have capacity to act in the proceedings. That decision rendered the contested judgment final.
